 



Exhibit 10.1.3

USP DOMESTIC HOLDINGS, INC.

15305 Dallas Parkway, Suite 1600
Addison, Texas 75001

September 24, 2004

Mark Mattson
SunTrust Bank, as Administrative Agent
201 Fourth Avenue North
Nashville, Tennessee 37219

     
Re:
  Second Amended and Restated Credit Agreement dated as of November 7, 2002 (as
amended from time to time, the “Credit Agreement”) by and among USP Domestic
Holdings, Inc. (the “US Borrower”), USPE Holdings Limited (the “UK Borrower”;
the US Borrower and the UK Borrower are collectively referred to herein as the
“Borrowers”), and SunTrust Bank, as Administrative Agent (the “Administrative
Agent”) on behalf of the various financial institutions and other persons from
time to time parties thereto (the “Lenders”)

     Dear Mark:

     Capitalized terms not otherwise defined herein shall have such meaning as
set forth in the Credit Agreement. As you know, on September 9, 2004, the UK
Borrower terminated any rights it had to borrow under the Commitment. At this
time, the Borrowers desire to terminate the Credit Agreement in its entirety as
described below.

     Effective upon the Business Day following the execution of this letter by
the Administrative Agent, the Borrowers hereby (i) reduce the Commitment Amounts
to $0 pursuant to Section 2.2.1 of the Credit Agreement, and (ii) immediately,
thereafter, terminate the Credit Agreement. The Borrowers hereby certify that as
of the date of this letter, the Borrowers have no outstanding Obligations under
the Credit Agreement or the Fee Letter.

     By signing below and returning this letter to my attention, Administrative
Agent, on behalf of the other Lenders, hereby accepts the termination described
herein and certifies that the requisite consents of the Required Lenders have
been obtained. Accordingly, from and after the effective date described above,
the Credit Agreement shall be terminated and of no further force or effect.
Additionally, Administrative Agent commits to return to the Borrowers the
originals of any and all Notes executed by the Borrowers in connection with the
execution of the Credit Agreement.

            Sincerely yours,
USPE HOLDINGS LIMITED


/s/ Mark A. Kopser


USP DOMESTIC HOLDINGS, INC.


/s/ Mark A. Kopser
                       

     Agreed to and accepted by: SUNTRUST BANK

          By:   /s/ MARK D. MATTSON       Title:   Managing Director    

